Citation Nr: 1646515	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disability, to include sinusitis, rhinitis, and allergies. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA RO.

In January 2016, the Board also remanded the issue of entitlement to service connection for a back disability.  An April 2016 rating decision granted this claim.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a back disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must unfortunately again remand the Veteran's claim of entitlement to service connection for a respiratory disability, this time in order to ensure compliance with the terms of the Board's January 2016 remand.  The Board wants to assure the Veteran that such development is essential in order for the Board to render a decision in this case.

The Board's January 2016 remand found that an April 2013 examination addressing the Veteran's respiratory disability was inadequate because while the report stated that the Veteran did not show a chronic respiratory disability until 2011, it also stated that the Veteran received frequent treatment for allergic rhinitis and sinusitis from 1994 to 2010.  The Board found that an additional VA examination and opinion was warranted.

Accordingly, the Veteran received an additional VA examination in April 2016, at which time the examiner concluded that the Veteran did not have a current disability because she did not show respiratory symptoms at the time of the examination.  Again, this conclusion is insufficient because the evidence demonstrates that the Veteran has received extensive treatment for seasonal allergies, environmental allergies, and allergic rhinitis throughout the period on appeal.

Therefore, the claim must again be remanded to determine the relationship, if any, between the Veteran's respiratory disability, including sinusitis, rhinitis, and allergies, and her military service.  For the purpose of this opinion, particularly given the June 2016 notations of the Veteran's private physicians indicating that the Veteran's condition is chronic in nature, the examiner should assume that the Veteran has a current respiratory disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request a supplemental opinion from the examiner who conducted the April 2016 examination.  If that examiner is not available, then request an opinion from an examiner of appropriate expertise, with the option for that examiner to schedule an additional examination, if such examination is necessary to provide the requested opinion.  In either case, the examiner must review the claims file and must note that review in the report.  

The examiner should provide an opinion whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's respiratory disability, to include sinusitis, rhinitis, and allergies, is related to her active duty service.

For the purpose of this opinion, the examiner should assume that the Veteran was exposed to fumes in service while using solvents such as methyl ethyl ketone to clean aircraft parts.  The examiner should also note that the Veteran was treated for sinusitis and a possible upper respiratory infection in service.  Lastly, the examiner should assume for the purpose of this opinion that the Veteran currently has a chronic respiratory disability.  

The examiner's opinion should be supported by a full explanation of the reasons underlying the opinion.  

2.  Then, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




